Citation Nr: 0207565	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  95-30 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for cardiovascular disease 
claimed as mitral valve prolapse (MVP).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from November 1974 to 
May 1988.

The current appeal arose from a May 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  The RO denied entitlement to 
service connection for mitral valve prolapse claimed as heart 
scar tissue.

In February 1996 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

In April 1998 the Board of Veterans' Appeals (Board) remanded 
the case to the RO for further development and adjudicative 
action.

In March 2002 the RO most recently affirmed the determination 
previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The probative, competent medical evidence of record shows 
that the redundant mitral valve and mitral regurgitation are 
congenital disorders that were not symptomatic during 
military service and did not increase in severity beyond 
natural progress as a result of military service.

2.  The probative, competent medical evidence does not 
confirm the existence of MVP.


CONCLUSION OF LAW

Claimed MVP, redundant mitral valve and mitral regurgitation 
clearly and unmistakably preexisted service and were not 
aggravated by service.  38 U.S.C.A. §§ 1111, 1131, 1153, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
4.9 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

Service medical records showed a medical examination in 1974 
found a normal heart and vascular system, negative chest X-
ray and no history of heart trouble, chest pain or shortness 
of breath.   Late in 1975 chest pain and shortness of breath 
were related to an upper respiratory infection.  Early in 
1978 she had a complaint of chest pain on inhalation for 
several days.  A chest X-ray was reported as within normal 
limits.  

Medical examinations in 1978, 1979 and 1980 found a normal 
heart and vascular system, normal chest X-rays and no history 
of heart trouble, chest pain or shortness of breath.  Late in 
1983 examination showed fever of undetermined origin after 
recent gynecological surgical manipulation.  In mid 1984 an 
evaluation of pruritus found regular heart rate and rhythm, 
no murmurs, gallops or rubs.  A medical examination early in 
1985 found a normal heart and vascular system and no history 
of heart trouble.  She was hospitalized in mid 1985 and 
physical examination and past medical history were 
pertinently noncontributory. 

A medical board in late 1985 made no reference to any 
cardiovascular disease.   An electrocardiogram in November 
1985 was interpreted as within normal limits other than for 
poor R wave progression.  She was being evaluated after 
facial numbness with elevated blood pressure and examination 
found regular rate and rhythm, no murmur, rub or gallop.   
Subsequent electrocardiogram was reported as showing no 
change from the earlier study in 1985.  A clinical record 
entry early in 1986 noted no murmur and regular heart rate 
and rhythm.  In October 1986 an examiner reported a 1/6 short 
systolic ejection murmur at the left lower sternal border 
with no radiation, gallops or rubs.  In a July 1987 clinical 
record she was found to have a 2/6 systolic ejection murmur 
at the left lower sternal border and no clicks.  On both 
occasions the assessment was hypertension.  

The separation medical examination in April 1988 found a 
normal heart and vascular system and a normal chest X-ray.  
The report showed no murmurs or gallops, S1, S2, full pulses 
throughout without masses, bruits or organomegaly.  She gave 
a history of chest pain described as nonexertional and 
atypical of many types.  Shortness of breath was described as 
waking her from sleep but did not require sitting up.  No 
elaboration was made to her response that she didn't know if 
she had heart trouble. 

Other service medical records included a problem list dated 
through early 1988 that included no reference to 
cardiovascular disease other than hypertension.  Dental 
records show no murmur history or heart problems reported in 
January and March 1988 questionnaires and document numerous 
dental procedures.

On the initial VA medical examination in August 1988 she 
reported that a heart murmur was noted on an examination 
about a month earlier.  The general medical examiner found no 
murmur, no edema or renal bruits, normal S4 and normal 
peripheral pulses and firm radial pulse.  The 
electrocardiogram was interpreted as showing sinus 
bradycardia.  There was no cardiovascular diagnosis other 
than hypertension.  

The RO obtained VA clinical records that showed in July 1988 
an examiner reported a 2/6 murmur.  The assessment was 
systolic heart murmur, no history of rheumatic fever.  In 
October 1988 it was noted she had complained of chest pain 
since 1986 with normal electrocardiograms during the chest 
pain.  The examiner reported the chest pain was rare now and 
that there was no murmur.  The diagnoses included 
hypertension.  There was no reference to heart murmur on the 
VA examination late in 1989 or in the contemporaneous reports 
from a university medical center.

Early in 1990 she was being evaluated at the Scripps medical 
facility and reported as having a systolic click consistent 
with MVP.  The finding was noted in contemporaneous VA 
clinical records that mentioned she had an electrocardiogram.  
An examiner reported a faint systolic murmur and no click.  
The assessment was possible MVP.  An echocardiogram in May 
1990 was interpreted as showing slightly redundant mitral 
valve, mild mitral regurgitation and no evidence of MVP.  The 
records provided did not include an electrocardiogram.  

The report of an admission to a university medical facility 
in 1992 for surgery noted her past medical history included 
MVP for which she was given antibiotic prophylaxis.  The 
heart showed a regular rate and rhythm, normal S1 and S2 and 
no murmur.  The electrocardiogram was interpreted as abnormal 
and the hospital report noted she had no significant murmur.  
The record of outpatient treatment that followed and VA 
records through mid 1993 were pertinently unremarkable.  A 
report late in 1993 noted a grade 2/6 systolic murmur in the 
left upper sternal border.

A VA examiner early in 1994 reported the veteran's complaint 
of scarring tissue in her heart that she explained as what 
she recalled from an electrocardiogram VA obtained in 1990.  
At the time the only treatment was the recommendation that 
she have antibiotic therapy for dentistry and surgery.  
Reportedly her current maximum activity was walking ten 
minutes which she did without symptoms.  

The examiner reported a mid systolic click and no murmur or 
edema.  The electrocardiogram and chest X-ray were reported 
as unremarkable.  The diagnoses included no history of 
"heart scar tissue" and history of MVP, nondisabling.  VA 
clinical records from early in 1995 mention she was finishing 
prophylaxis for MVP. 

Her hearing testimony supplemented her written contentions 
regarding the claimed link of MVP to chest pain, fever and 
infection episodes in military service that were not 
diagnosed.  She recalled having had dental treatment and 
surgery in military service without prophylaxis and that the 
surgery could have damaged her heart further.  She recalled 
that MVP was first discussed at the VA (Transcript, inter 
alia, 2-3, 6-8, 10-11 and 15).  

A VA examiner in 1996 reviewed the record of MVP initially 
mentioned at the Scripps facility and that she had been given 
the apparent diagnosis although it was not as yet accompanied 
by any mitral regurgitation.  The examiner stated that MVP 
was known as a disease of probably congenital origin and 
further described its symptoms and progression.  The examiner 
noted that the veteran at no time had any indication of 
bacterial endocarditis and thus the absence of receiving 
antibiotics for congenital MVP meant she did not have the 
added protection to prevent it although it had not occurred.  

The examiner opined there was no aggravation of MVP as a 
result of such nonuse during surgical or dental work before, 
during or since service.  The examiner stated that in the 
absence of a positive history of bacterial endocarditis there 
was no evidence the nonuse allowed a preventable harm to 
occur.  The examiner found there was no aggravation of MVP 
from the absence of antibiotic prophylaxis and that it would 
be inappropriate to rule in favor of such a determination.  
The examiner stated he had reviewed the current literature on 
MVP.  

The record shows service connection has been granted for 
hypertension that has been rated as 10 percent disabling 
since May 1988.  The veteran did not mention a cardiovascular 
disease other than hypertension in the initial VA 
compensation application she filed in July 1988.  

Pursuant to the Board remand, the veteran provided private 
dental records from 1996 that noted she always premedicated 
prior to dental appointments.  The medical information 
indicated she had been treated for a heart murmur. 

A VA examiner in 1998 also reviewed the claims file and her 
chart.  The examiner noted her history of severe chest pain 
in 1990 that was evaluated with an echocardiogram and 
currently an atypical chest pain described as such because it 
did not correlate with any exertion or activity.  She denied 
radiating chest pain, dyspnea, orthopnea or lower extremity 
edema but she reported shortness of breath climbing stairs.  

The examiner stated that based on a preponderance of evidence 
from VA hospital records and her chart the veteran did not 
have a diagnosis of MVP based on the echocardiogram in 1990.  
The slightly redundant mitral valve was essentially a 
congenital finding and mild mitral regurgitation could be an 
occurrence within the general population.  She was not known 
to have evidence of congestive heart failure or significant 
mitral regurgitation to indicate she had any pathology.  The 
examiner stated her chart did not show the diagnosis of MVP 

The examiner found a regular heart rate and rhythm, a grade 
2/6 systolic ejection murmur best heart at the left sternal 
boarder and radiating slightly to the axilla.  There were no 
clicks or extra heart sounds and she had a maximum impulse 
slightly displaced inferiorly and laterally.  She had good 
lower extremity pulses and no lower extremity edema.  The 
examiner again stated she did not have MVP based upon the 
record and echocardiogram.  The examiner reiterated that the 
slightly redundant mitral valve was a congenital finding and 
that she had mild mitral regurgitation.  The examiner opined 
that any mitral condition she had was congenital and not 
aggravated or exacerbated by her military service.  The 
examiner noted that review of her chart did not indicate that 
she had bouts of chest pain or congestive heart failure that 
brought her to medical attention.  




The examiner discussed the etiology of MVP and that patients 
with myocardial infarction would have mitral regurgitation as 
a result of floppy valves and infarction of tendinae that 
involved the mitral valve.  The examiner also stated that 
patients with severe hypertension and cardiomyopathy would 
eventually develop mitral insufficiency as a result of 
dilated and hypertrophic cardiomyopathy.  The examiner found 
that this did not appear to be the case here simply because 
her echocardiogram in 1990 did not reveal evidence of septal 
hypertrophy, ventricular dilatation or MVP.  

In conclusion the examiner opined that she did not have MVP 
and that the mild mitral regurgitation and slightly redundant 
mitral valve is a congenital finding not related to service 
and most likely not exacerbated by her service.  The 
diagnosis was hypertension.  VA echocardiogram in 1998 was 
interpreted as an essentially normal study with Doppler 
interrogation revealing evidence of mild regurgitation of the 
mitral valve and moderate for the pulmonic and tricuspid 
valves and no evidence of MVP.  The VA examiner noted the 
echo-Doppler findings as an essentially normal study.

The record also contained a chest X-ray in October 2000 that 
was interpreted as showing a normal chest.  An exercise 
treadmill test in December 2000 was interpreted as a 
negative.  It was noted she had a normal resting 
electrocardiogram.
Early in 2002 her history was noted to include mitral 
regurgitation.  It was noted that she had a regular rate and 
rhythm, no murmur and no "ST or t changed" on an 
electrocardiogram.  


Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001);  
38 C.F.R. § 3.303 (2001).
A preexisting injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 
38 U.S.C.A. §§ 1110, 1131, 1153 (West 1991 & Supp. 2001).

For the purposes of section 1110 of this title, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

Direct service connection; wartime and peacetime. (a) 
General. The basic considerations relating to service 
connection are stated in Sec. 3.303. The criteria in this 
section apply only to disabilities which may have resulted 
from service in a period of war or service rendered on or 
after January 1, 1947.

(b) Presumption of soundness. The veteran will be considered 
to have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto. Only such 
conditions as are recorded in examination reports are to be 
considered as noted.

(1) History of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception. 

Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease. 


They should be based on thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof.

(2) History conforming to accepted medical principles should 
be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles in relation 
to value consistent with accepted medical evidence relating 
to incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.

(3) Signed statements of veterans relating to the origin, or 
incurrence of any disease or injury made in service if 
against his or her own interest is of no force and effect if 
other data do not establish the fact. Other evidence will be 
considered as though such statement were not of record.  

(c) Development. The development of evidence in connection 
with claims for service connection will be accomplished when 
deemed necessary but it should not be undertaken when 
evidence present is sufficient for this determination. In 
initially rating disability of record at the time of 
discharge, the records of the service department, including 
the reports of examination at enlistment and the clinical 
records during service, will ordinarily suffice. Rating of 
combat injuries or other conditions which obviously had their 
inception in service may be accomplished pending receipt of 
copy of the examination at enlistment and all other service 
records.


(d) Combat. Satisfactory lay or other evidence that an injury 
or disease was incurred or aggravated in combat will be 
accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation.
38 C.F.R. § 3.304.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.

(b) Wartime service; peacetime service after December 31, 
1946. Clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service. This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service. 

(1)	The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service. 

(2)	Due regard will be given the places, types, and 
circumstances of service and particular consideration will be 
accorded combat duty and other hardships of service. The 
development of symptomatic manifestations of a preexisting 
disease or injury during or proximately following action with 
the enemy or following a status as a prisoner of war will 
establish aggravation of a disability.  38 C.F.R. § 3.306.


Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.




The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Preliminary Matter: Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2001).  VA has issued final regulations to 
implement the VCAA. VA has stated that the implementing 
regulations confer no additional rights than provided for in 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).  According to Congress it was intended that the 
VCAA will apply to pending claims.  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).  As VA noted in the implementing 
regulation, when it is unable to obtain relevant records 
after making reasonable efforts to do so, section 5103A(b)(2) 
requires VA to (1) notify the claimant that it is unable to 
obtain relevant records, (2) identify the records it cannot 
obtain, (3) briefly explain the efforts it made to obtain 
them, and (4) describe any further action VA will take with 
respect to the claim.  

The VA letter in June 2001 and the supplemental statement of 
the case in March 2002 clearly met the duty to assist 
requirements in that it advised the veteran of the 
information on file, what she would have to submit and 
assistance that would be provided.  The recent supplemental 
statement of the case also provided information as to the 
evidence considered on each occasion.   

To implement this section of the VCAA, VA in section 
3.159(b)(1) provided that a decision on the claim would be 
based on all "information and evidence contained in the 
file, including information and evidence it has obtained on 
behalf of the claimant and any VA medical examinations or 
medical opinions." 

In implementing the VCAA, VA provided in section 3.159(c)(1) 
that it will make reasonable efforts to help a claimant 
obtain relevant records from non-Federal-agency sources and 
relevant records in the custody of a Federal agency or 
department.  Reasonable efforts as contemplated in the 
current law were made in an effort to obtain additional 
evidence.  VA examined the veteran for her disability and 
obtained pertinent clinical records that she identified, 
including the service medical records.  Thus, she did 
cooperate in providing medical evidence.  

Regarding the medical evidence VA provided in section 
3.159(c)(4)(i)(B) of the new regulations that a medical 
examination or opinion would be necessary when the evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, and 
establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
manifested during an applicable presumptive period.  The 
first element is met through the medical evidence that 
includes a comprehensive treatment record and medical 
opinions on the question of the existence of MVP and the 
nature of the cardiovascular disorder that has been 
confirmed.  Therefore, as will be explained in the following 
discussion of the merits, there is no necessity for another 
medical examination or opinion on the issue.

In summary, the record shows that the RO notified the 
appellant of the evidence considered regarding the issue, and 
of the reasoning for the rating determinations through the 
statement of the case and several supplemental statements of 
the case, and other correspondence pertinent to the current 
claim.  The appellant was afforded the opportunity to submit 
arguments and evidence in support of the claim.  More 
specifically, the RO advised the appellant of the provisions 
of the VCAA when it issued its most recent supplemental 
statement of the case in March 2002.

In light of the development completed at the RO, the Board 
finds that the relevant evidence available for an equitable 
resolution of the appellant's claim has been identified and 
obtained.  The development the Board sought through remand 
was completed in that the nature and etiology of claimed 
cardiovascular disease were addressed through the medical 
evaluation that the Board had requested.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  The RO also obtained 
additional records as a result of the Board remand and 
earlier after the appellant identified relevant records.  
Therefore, the Board finds that VA can provide no further 
assistance that would aid in substantiating the claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  See also Baker v. 
West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).  


Service connection for a cardiovascular  disorder claimed as 
MVP

The presumption of soundness is a material issue in this 
claim.  It provides that a veteran is presumed to be in sound 
condition upon entry into service except for any defects 
noted at the time of examination for entry into service and 
may only be overcome by clear and unmistakable evidence.  38 
U.S.C.A. § 1111; 38 C.F.R. 3.304(b).  VA bears the burden of 
proof to rebut the presumption of soundness.  Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  As for MVP, the 
disorder is not shown to be present.  

Although suspected it was not found on two echocardiograms.  
Current medical diagnosis of a disability is an essential 
element to establish service connection.  See generally 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  Therefore, in view 
of this evidence there is no need to discuss MVP further in 
connection with this claim other than to it was initially 
considered as a possible cause of her complaints.

The Board observes that in light of competent medical opinion 
the redundant mitral valve and mitral regurgitation may 
reasonably fall within the disorders listed under 38 C.F.R. 
§ 3.303 for which service connection may not be established.  
See, e.g., VAOPGCPREC 67-90 and 82-90.  A precedent opinion 
of the VA General Counsel is binding on the Board.  
38 U.S.C.A. § 7104.  The Board observes that the pertinent 
distinction between congenital or developmental "disease" 
and "defect" in the VA disability compensation scheme as 
discussed in VAOPGCPREC 82-90, and which the RO was asked to 
consider in the 2000 remand, has been relied on in precedent 
decisions.  See for example Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-
15 (1993).  

The Board observes that the VA examiner gave no clear opinion 
that the veteran's case fell within the general etiology of 
congenital defect.  Thus the Board finds that the veteran's 
redundant mitral valve and mitral regurgitation does not come 
within the definition of a congenital or developmental defect 
that would not be recognized as a disability for which 
service connection may be granted or compensation paid.  
38 C.F.R. § 3.303(c).  It so it could not be compensated on 
the basis of direct service connection or aggravation.

The Board must point out that a VA examiner in 1998 was able 
to offer a plausible basis for distinguishing any 
cardiovascular symptoms of the mitral valve from the service-
connected hypertension and offered no reason to consider 
service connection on that basis at this time.  The Board 
will not require further development to consider a claim of 
secondary service connection since it is not clearly 
intertwined with the matter on appeal and the appellant did 
not offer any argument to advance the theory after the Board 
remand.  

Nor is there any prejudice to the claim as a result of this 
decision.  The matter was not developed in the supplemental 
statement of the case and as noted no argument was advanced 
on this theory of entitlement in response to the supplemental 
statement of the case.

In view of the examination in 1998 primarily as well as the 
earlier evaluation in 1996, both having considered the 
record, the Board finds there is clear and unmistakable 
evidence as contemplated in the law and regulations to rebut 
the presumption of soundness.  The medical opinion relying on 
current medical evidence as well as history distinguishes 
this case from Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994) 
and warrants a different result.  

Thus, in light of the facts available, the medical opinion 
cannot reasonably be characterized as one based on an 
unsubstantiated bare conclusion.  See Miller v. West, 11 Vet. 
App. 345, 348 (1998) (holding that a report by a medical 
professional, that is not "bare conclusion without a factual 
predicate in the record," can constitute clear and 
unmistakable evidence rebutting presumption of sound 
condition).  The references to aggravation and congenital 
nature of the mitral valve disorder are sufficient medical 
evidence upon which to conclude that the disorder preexisted 
her military service.

Further, in order to rebut properly the presumption of sound 
condition, there is no requirement that the record must 
contain preservice medical evidence or that rebuttal of the 
presumption of sound condition can be based only on 
preservice evidence.  See Harris v. West, 203 F.3d 1347, 1351 
(Fed. Cir. 2000) (holding there is no absolute rule in the 
statute, the regulation, or the case law requiring 
contemporaneous preservice clinical evidence or recorded 
history before the presumption of sound condition may be 
rebutted).

Her statements on medical examinations during service of no 
heart trouble reasonably suggest that she likely had no 
knowledge or awareness of the disorder.  

It is significant to note that the treatment providers in 
military service who noted the systolic murmur did not feel 
any association existed between complaints being made at the 
time in view of the assessments.  Apparently the 
contemporaneous medical evidence was not supplemented with 
any pertinent history to serve as a basis to attach any 
significance to the murmur.  

In summary, the Board finds that the veteran's redundant 
mitral valve and mitral regurgitation represent a congenital 
disorder that preexisted military service but for which 
service connection may be considered based on aggravation.  
However, the record does not contain competent evidence that 
there exists a superimposed disability that could be linked 
to the congenital disorder.  

Turning to the issue of aggravation, the appellant may 
establish service connection for a preexisting disorder by 
demonstrating that it was aggravated by active service.  
Where a veteran can show an increase in preexisting 
disability, the law establishes a finding of aggravation.  
However, an increase in disability must be the result of a 
worsening of the disability as opposed to mere temporary 
flare-ups of symptoms associated with the disability.  See 38 
U.S.C.A. § 1153; see also Davis v. Principi, 276 F.3d 1341 
(Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 
(1991) ("increase" in disability during service does not 
include temporary or intermittent flare-ups of a preexisting 
condition and such are not considered inservice aggravation). 

As noted previously based on the initial VA application, the 
appellant had no concern for a cardiovascular disorder other 
than hypertension.  Although the possibility of MVP was 
raised soon after military service, it has not been confirmed 
but the congenital nature of her mitral valve disorder has 
been established by competent evidence.  Unfortunately the 
appellant has not demonstrated that the disorder was 
aggravated by military service.  Against the claim are 
medical opinions including a comprehensive evaluation in 1998 
that considered service medical records and other medical 
findings.  




Here, the evidence of record reveals she may have received a 
prophylactic antibiotic therapy that was appropriate in view 
of the history.  However both examiners did not indicate she 
had any manifestations from unprotected procedures during her 
military service.  Regardless of the conclusion reached on 
the 1996 examination regarding MVP, the examiner explained 
that finding that no harm resulted from any procedure 
completed without antibiotic precaution during military 
service.  This was apparently in response to a specific 
contention regarding a claimed increase in the mitral 
disability as a result of such procedures.  

The Board must point out that the appellant has cooperated 
with the VA efforts to locate medical records that contain 
relevant information.  However, other records have been 
generated that do not serve to support aggravation.  For 
example, the medical opinion in 1998 found aggravation at 
best unlikely and more emphatically that the mitral valve 
condition was not aggravated or exacerbated as a result of 
military service.  The examiner also discussed other 
etiologies for the mitral deficiency but did not find the 
facts of the case supported an alternative etiology.  

When examined in its entirety, the Board must conclude that 
the appellant's service did not aggravate the preexisting 
mitral valve disorder.  The medical record does not currently 
include a cardiovascular diagnosis other than hypertension.  
The echocardiogram in 1998 was interpreted as a normal study 
with the regurgitation being duly noted and subsequent stress 
test apparently did not support any other diagnosis.  

The examiner in 1998 did not state there had been any 
manifestation during military service.  See Maxson v. West, 
12 Vet. App. 453, 458-59 (1999) (holding evidence showing 
permanent increase in disability during service is required 
and consideration of a presumption of aggravation is not for 
consideration until permanent increase in disability has been 
established).

The medical opinion in 1998 held that the mitral condition 
was not aggravated and this constitutes a required finding of 
record that supports our decision of no increase during an 
extended period of military service.  See Sondel v. West, 13 
Vet. App. 213, 219-20 (1999); Hunt, supra.  Thus, in view of 
the foregoing, the Board concludes that the evidence of 
record preponderates against the claim of service connection 
for a cardiovascular disorder claimed as MVP.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a cardiovascular 
disorder claimed as MVP.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990); 38 C.F.R. §§ 3.102, 4.3 (2001).


ORDER

Entitlement to service connection for a cardiovascular 
disease claimed as MVP is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

